Carley, Justice.
A jury found Ronnie Bernard Brown guilty of the malice murder of Reginald Brooks. The trial court entered a judgment of conviction and life sentence on the jury’s guilty verdict. Thereafter, the trial court denied Brown’s motion for new trial and he appeals, enumerating as error only the general grounds.1
Brown contends that the evidence demands a finding that he was not guilty by reason of self-defense. The State’s evidence showed the following: Although it was warm and was not raining, Brown went to a nightclub wearing a poncho-type raincoat. Underneath the raincoat, Brown concealed a shotgun. There was bad blood between Brown and Brooks. Brown removed his raincoat and fired the shotgun at Brooks. Brooks was armed, but he did not draw his weapon until after Brown had fired the shotgun. Fatally wounded, Brooks *428staggered from the rdghtclub and died. Brown dropped the shotgun and fled. Under questioning, Brown initially denied shooting Brooks. However, he eventually admitted that he shot Brooks, but claimed that he did so in self-defense. This evidence is sufficient to authorize a rational trier of fact to find proof of Brown’s guilt of the malice murder of Brooks beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Decided September 22, 1997.
Billy M. Grantham, for appellant.
J. Brown Moseley, District Attorney, Victoria S. Darrisaw, Assistant District Attorney, Thurbert E. Baker, Attorney General, Paula K. Smith, Senior Assistant Attorney General, H. Maddox Kilgore, Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.


 The homicide occurred on May 9, 1996 and the grand jury indicted Brown on July 9, 1996. The jury returned its guilty verdict on October 24, 1996 and, on that same day, the trial court entered the judgment of conviction and life sentence. Brown filed his notice of appeal on November 12,1996. The case was docketed in this Court on May 14, 1997 and was submitted for decision on July 7, 1997.